EXHIBIT 10.11

 

STARLIGHT SUPPLY CHAIN MANAGEMENT COMPANY

 

2016 OMNIBUS INCENTIVE PLAN

 

Effective November 1, 2016

 

STARLIGHT SUPPLY CHAIN MANAGEMENT COMPANY

2016 OMNIBUS INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE AND ADOPTION OF THE PLAN

 

1.01.       Purpose. The purpose of the Starlight Supply Chain Management
Company 2016 Omnibus Incentive Plan (as amended from time to time, the "Plan")
is to assist in attracting and retaining highly competent employees, directors
and consultants to act as an incentive in motivating selected employees,
directors and consultants of the Company and its Subsidiaries to achieve
long-term corporate objectives and to enable stock-based and cash-based
incentive awards to qualify as performance-based compensation for purposes of
the tax deduction limitations under Section 162(m) of the Code.

 



1.02.       Adoption and Term. The Plan has been approved by the Board and
stockholders of the Company to be effective as of November 1, 2016 (the
“Effective Date”). The Plan shall remain in effect until the tenth anniversary
of the Effective Date, or until terminated by action of the Board, whichever
occurs sooner.

 

ARTICLE II

 

DEFINITIONS

 

For the purpose of this Plan, capitalized terms shall have the following
meanings:

 

2.01.       Affiliate means an entity in which, directly or indirectly through
one or more intermediaries, the Company has at least a fifty percent (50%)
ownership interest or, where permissible under Section 409A of the Code, at
least a twenty percent (20%) ownership interest; provided, however, for purposes
of any grant of an Incentive Stock Option, “Affiliate” means a corporation
which, for purposes of Section 424 of the Code, is a parent or subsidiary of the
Company, directly or indirectly.

 

2.02.       Award means any one or a combination of Non-Qualified Stock Options
or Incentive Stock Options described in Article VI, Stock Appreciation Rights
described in Article VI, Restricted Shares and Restricted Stock Units described
in Article VII, Performance Awards described in Article VIII, other stock-based
Awards described in Article IX, short-term cash incentive Awards described in
Article X or any other Award made under the terms of the Plan.

 

2.03.       Award Agreement means a written agreement between the Company and a
Participant or a written acknowledgment from the Company to a Participant
specifically setting forth the terms and conditions of an Award granted under
the Plan.

 

2.04.       Award Period means, with respect to an Award, the period of time, if
any, set forth in the Award Agreement during which specified target performance
goals must be achieved or other conditions set forth in the Award Agreement must
be satisfied.

 



 

 

 

2.05.       Beneficiary means an individual, trust or estate who or which, by a
written designation of the Participant filed with the Company, or if no such
written designation is filed, by operation of law, succeeds to the rights and
obligations of the Participant under the Plan and the Award Agreement upon the
Participant's death.

 

2.06.       Board means the Board of Directors of the Company.

 

2.07.       Change in Control means, and shall be deemed to have occurred upon
the occurrence of, any one of the following events:

 

(a)       The acquisition in one or more transactions, other than from the
Company, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company, an Affiliate
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or an Affiliate, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of a number of Company Voting
Securities in excess of 25% of the Company Voting Securities unless such
acquisition has been approved by the Board;

 

(b)       Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on the Effective Date of the Plan and (ii) persons who were
nominated for election as members of the Board at a time when two-thirds of the
Board consisted of persons who were members of the Board on the Effective Date
of the Plan, provided, however, that any person nominated for election by a
Board at least two-thirds of whom constituted persons described in clauses (i)
and/or (ii) or by persons who were themselves nominated by such Board shall, for
this purpose, be deemed to have been nominated by a Board composed of persons
described in clause (i);

 

(c)       The consummation (i.e. closing) of a reorganization, merger or
consolidation involving the Company, unless, following such reorganization,
merger or consolidation, all or substantially all of the individuals and
entities who were the respective beneficial owners of the Outstanding Common
Stock and Company Voting Securities immediately prior to such reorganization,
merger or consolidation, following such reorganization, merger or consolidation
beneficially own, directly or indirectly, more than 75% of, respectively, the
then outstanding shares of Common Stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors or trustees, as the case may be, of the entity resulting from such
reorganization, merger or consolidation in substantially the same proportion as
their ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such reorganization, merger or consolidation, as the case
may be;

 

(d)       The consummation (i.e. closing) of a sale or other disposition of all
or substantially all the assets of the Company, unless, following such sale or
disposition, all or substantially all of the individuals and entities who were
the respective beneficial owners of the Outstanding Common Stock and Company
Voting Securities immediately prior to such sale or disposition, following such
sale or disposition beneficially own, directly or indirectly, more than 75% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity purchasing such assets in substantially the same proportion as their
ownership of the Outstanding Common Stock and Company Voting Securities
immediately prior to such sale or disposition, as the case may be; or

 

(e)       a complete liquidation or dissolution of the Company.

 

2.08.       Code means the Internal Revenue Code of 1986, as amended. References
to a section of the Code shall include that section and any comparable section
or sections of any future legislation that amends, supplements or supersedes
said section.

 

2.09.       Committee means the Compensation Committee of the Board or the Board
of Directors if there is no separate Compensation Committee.

 

2.10.       Common Stock means the common stock of the Company, par value $0.001
per share.

 



 2 

 

 

2.11.       Company means Starlight Supply Chain Management Company, a Nevada
corporation, and its successors.

 

2.12.       Company Voting Securities means the combined voting power of all
outstanding voting securities of the Company entitled to vote generally in the
election of directors to the Board.

 

2.13.       Date of Grant means the date designated by the Committee as the date
as of which it grants an Award, which shall not be earlier than the date on
which the Committee approves the granting of such Award.

 

2.14.       Dividend Equivalent Account means a bookkeeping account in
accordance with Section 11.17 and related to an Award that is credited with the
amount of any cash dividends or stock distributions that would be payable with
respect to the shares of Common Stock subject to such Awards had such shares
been outstanding shares of Common Stock.

 

2.15       Exchange Act means the Securities Exchange Act of 1934, as amended.

 

2.16.       Exercise Price means, with respect to a Stock Appreciation Right,
the amount established by the Committee in the Award Agreement which is to be
subtracted from the Fair Market Value on the date of exercise in order to
determine the amount of the payment to be made to the Participant, as further
described in Section 6.02(b).

 

2.17.       Fair Market Value means, as of any applicable date: (i) if the
Common Stock is listed on a national securities exchange or is authorized for
quotation on the Nasdaq National Market System (“NMS”), the closing sales price
of the Common Stock on the exchange or NMS, as the case may be, on that date,
or, if no sale of the Common Stock occurred on that date, on the next preceding
date on which there was a reported sale; or (ii) if none of the above apply, the
closing bid price as reported by the Nasdaq SmallCap Market on that date, or if
no price was reported for that date, on the next preceding date for which a
price was reported; or (iii) if none of the above apply, the last reported bid
price published in the “pink sheets” or on one of the other markets of the OTC
Markets Group, as the case may be; or (iv) if none of the above apply, the fair
market value of the Common Stock as determined under procedures established by
the Committee.

 

2.18.       Incentive Stock Option means a stock option within the meaning of
Section 422 of the Code.

 

2.19.       Merger means any merger, reorganization, consolidation, exchange,
transfer of assets or other transaction having similar effect involving the
Company.

 

2.20.       Non-Qualified Stock Option means a stock option which is not an
Incentive Stock Option.

 

2.21        Non-Vested Share means shares of the Company Common Stock issued to
a Participant in respect of the non-vested portion of an Option in the event of
the early exercise of such Participant’s Options pursuant to such Participant’s
Award Agreement, as permitted in Section 6.06 below.

 

2.22.       Options means all Non-Qualified Stock Options and Incentive Stock
Options granted at any time under the Plan.

 

2.23.       Outstanding Common Stock means, at any time, the issued and
outstanding shares of Common Stock.

 

2.24.       Participant means a person designated to receive an Award under the
Plan in accordance with Section 5.01.

 

2.25.       Performance Awards means Awards granted in accordance with Article
VIII.

 

2.26.       Performance Goals means net sales, units sold or growth in units
sold, return on stockholders' equity, customer satisfaction or retention, return
on investment or working capital, operating income, economic value added (the
amount, if any, by which net operating income after tax exceeds a reference cost
of capital), EBITDA (as net income (loss) before net interest expense, provision
(benefit) for income taxes, and depreciation and amortization), expense targets,
net income, earnings per share, share price, reductions in inventory, inventory
turns, on-time delivery performance, operating efficiency, productivity ratios,
market share or change in market share, any one of which may be measured with
respect to the Company or any one or more of its Subsidiaries and divisions and
either in absolute terms or as compared to another company or companies, and
quantifiable, objective measures of individual performance relevant to the
particular individual's job responsibilities.

 



 3 

 

 

2.27.       Plan has the meaning given to such term in Section 1.01.

 

2.28.       Purchase Price, with respect to Options, shall have the meaning set
forth in Section 6.01(b).

 

2.29.       Restricted Shares means Common Stock subject to restrictions imposed
in connection with Awards granted under Article VII.

 

2.30.       Restricted Stock Unit means a unit representing the right to receive
Common Stock or the value thereof in the future subject to restrictions imposed
in connection with Awards granted under Article VII.

 

2.31.       Rule 16b-3 means Rule 16b-3 promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, as the same may be
amended from time to time, and any successor rule.

 

2.32.       Stock Appreciation Rights means awards granted in accordance with
Article VI.

 

2.33.       Subsidiary means an Affiliate of the Company, as defined in Section
2.01, and shall include an entity which is controlled, directly or indirectly
through one or more intermediaries, by the Company through a variable interest
entity arrangement.

 

2.34.       Termination of Service means the voluntary or involuntary
termination of a Participant’s service as an employee, director or consultant
with the Company or an Affiliate for any reason, including death, disability,
retirement or as the result of the divestiture of the Participant's employer or
any similar transaction in which the Participant's employer ceases to be the
Company or one of its Subsidiaries. Whether entering military or other
government service shall constitute Termination of Service, or whether and when
a Termination of Service shall occur as a result of disability, shall be
determined in each case by the Committee in its sole discretion.

 

ARTICLE III

 

ADMINISTRATION

 

3.01.       Committee.

 

(a)       Duties and Authority. The Plan shall be administered by the Committee
and the Committee shall have exclusive and final authority in each
determination, interpretation or other action affecting the Plan and its
Participants. The Committee shall have the sole discretionary authority to
interpret the Plan, to establish and modify administrative rules for the Plan,
to impose such conditions and restrictions on Awards as it determines
appropriate and to make all factual determinations with respect to and take such
steps in connection with the Plan and Awards granted hereunder as it may deem
necessary or advisable. The Committee shall not, however, have or exercise any
discretion that would disqualify amounts payable under Article X as
performance-based compensation for purposes of Section 162(m) of the Code. The
Committee may delegate such of its powers and authority under the Plan as it
deems appropriate to a subcommittee of the Committee or designated officers or
employees of the Company. In addition, the full Board may exercise any of the
powers and authority of the Committee under the Plan. In the event of such
delegation of authority or exercise of authority by the Board, references in the
Plan to the Committee shall be deemed to refer, as appropriate, to the delegate
of the Committee or the Board. Actions taken by the Committee or any
subcommittee thereof, and any delegation by the Committee to designated officers
or employees, under this Section 3.01 shall comply with Section 16(b) of the
Exchange Act, the performance-based provisions of Section 162(m) of the Code,
and the regulations promulgated under each of such statutory provisions, or the
respective successors to such statutory provisions or regulations, as in effect
from time to time, to the extent applicable.

 



 4 

 

 

(b)       Indemnification. Each person who is or shall have been a member of the
Board or the Committee, or an officer or employee of the Company to whom
authority was delegated in accordance with the Plan shall be indemnified and
held harmless by the Company against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such individual in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf;
provided, however, that the foregoing indemnification shall not apply to any
loss, cost, liability, or expense that is a result of his or her own willful
misconduct. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, conferred in a separate
agreement with the Company, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.

 

ARTICLE IV

 

SHARES

 

4.01.       Number of Shares Issuable. The total number of shares initially
authorized to be issued under the Plan shall be 1,500,000 shares of Common
Stock. The foregoing share limit shall be subject to adjustment in accordance
with Section 11.07. The shares to be offered under the Plan shall be authorized
and unissued Common Stock, or issued Common Stock that shall have been
reacquired by the Company.

 

4.02.       Shares Subject to Terminated Awards. Common Stock covered by any
unexercised portions of terminated or forfeited Options (including canceled
Options) granted under Article VI, Restricted Stock or Restricted Stock Units
forfeited as provided in Article VII, other stock-based Awards terminated or
forfeited as provided under the Plan, and Common Stock subject to any Awards
that are otherwise surrendered by the Participant may again be subject to new
Awards under the Plan. Shares of Common Stock surrendered to or withheld by the
Company in payment or satisfaction of the Purchase Price of an Option or tax
withholding obligation with respect to an Award shall be available for the grant
of new Awards under the Plan. In the event of the exercise of Stock Appreciation
Rights, whether or not granted in tandem with Options, only the number of shares
of Common Stock actually issued in payment of such Stock Appreciation Rights
shall be charged against the number of shares of Common Stock available for the
grant of Awards hereunder.

 

ARTICLE V

 

PARTICIPATION

 

5.01.       Eligible Participants. Participants in the Plan shall be such
employees, directors and consultants of the Company and its Subsidiaries as the
Committee, in its sole discretion, may designate from time to time. The
Committee's designation of a Participant in any year shall not require the
Committee to designate such person to receive Awards or grants in any other
year. The designation of a Participant to receive Awards or grants under one
portion of the Plan does not require the Committee to include such Participant
under other portions of the Plan. The Committee shall consider such factors as
it deems pertinent in selecting Participants and in determining the type and
amount of their respective Awards. Subject to adjustment in accordance with
Section 11.07, in any calendar year, no Participant shall be granted Awards in
respect of more than 1.5 million shares of Common Stock (whether through grants
of Options or Stock Appreciation Rights or other Awards of Common Stock or
rights with respect thereto) or cash-based Awards for more than $1 million.

 

ARTICLE VI

 

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

6.01.       Option Awards.

 

(a)       Grant of Options. The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participant to purchase shares of
Common Stock from the Company in such number, at such price and on such terms
and subject to such conditions, not inconsistent with the terms of this Plan, as
may be established by the Committee. The terms of any Option granted under this
Plan shall be set forth in an Award Agreement.

 



 5 

 

 

(b)       Purchase Price of Options. Subject to the requirements applicable to
Incentive Stock Options under Section 6.01(d), the Purchase Price of each share
of Common Stock which may be purchased upon exercise of any Option granted under
the Plan shall be determined by the Committee.

 

(c)       Designation of Options. The Committee shall designate, at the time of
the grant of each Option, the Option as an Incentive Stock Option or a
Non-Qualified Stock Option; provided, however,that an Option may be designated
as an Incentive Stock Option only if the applicable Participant is an employee
of the Company on the Date of Grant.

 

(d)       Special Incentive Stock Option Rules. No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company) that
would result in Incentive Stock Options to purchase shares of Common Stock with
an aggregate Fair Market Value (measured on the Date of Grant) of more than
$100,000 first becoming exercisable by the Participant in any one calendar year.
Notwithstanding any other provision of the Plan to the contrary, the Exercise
Price of each Incentive Stock Option shall be equal to or greater than the Fair
Market Value of the Common Stock subject to the Incentive Stock Option as of the
Date of Grant of the Incentive Stock Option; provided, however, that no
Incentive Stock Option shall be granted to any person who, at the time the
Option is granted, owns stock (including stock owned by application of the
constructive ownership rules in Section 424(d) of the Code) possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, unless at the time the Incentive Stock Option is granted the price
of the Option is at least one hundred ten percent (110%) of the Fair Market
Value of the Common Stock subject to the Incentive Stock Option and the
Incentive Stock Option by its terms is not exercisable for more than five years
from the Date of Grant.

 

(e)       Rights As a Stockholder. A Participant or a transferee of an Option
pursuant to Section 11.04 shall have no rights as a stockholder with respect to
Common Stock covered by an Option until the Participant or transferee shall have
become the holder of record of any such shares, and no adjustment shall be made
for dividends in cash or other property or distributions or other rights with
respect to any such Common Stock for which the record date is prior to the date
on which the Participant or a transferee of the Option shall have become the
holder of record of any such shares covered by the Option; provided, however,
that Participants are entitled to share adjustments to reflect capital changes
under Section 11.07.

 

6.02.       Stock Appreciation Rights.

 

(a)       Stock Appreciation Right Awards. The Committee is authorized to grant
to any Participant one or more Stock Appreciation Rights. Such Stock
Appreciation Rights may be granted either independent of or in tandem with
Options granted to the same Participant. Stock Appreciation Rights granted in
tandem with Options may be granted simultaneously with, or, in the case of
Non-Qualified Stock Options, subsequent to, the grant to such Participant of the
related Option; provided however, that: (i) any Option covering any share of
Common Stock shall expire and not be exercisable upon the exercise of any Stock
Appreciation Right with respect to the same share, (ii) any Stock Appreciation
Right covering any share of Common Stock shall expire and not be exercisable
upon the exercise of any related Option with respect to the same share, and
(iii) an Option and Stock Appreciation Right covering the same share of Common
Stock may not be exercised simultaneously. Upon exercise of a Stock Appreciation
Right with respect to a share of Common Stock, the Participant shall be entitled
to receive an amount equal to the excess, if any, of (A) the Fair Market Value
of a share of Common Stock on the date of exercise over (B) the Exercise Price
of such Stock Appreciation Right established in the Award Agreement, which
amount shall be payable as provided in Section 6.02(c).

 

(b)       Exercise Price. The Exercise Price established under any Stock
Appreciation Right granted under this Plan shall be determined by the Committee,
but in the case of Stock Appreciation Rights granted in tandem with Options
shall not be less than the Purchase Price of the related Option. Upon exercise
of Stock Appreciation Rights granted in tandem with options, the number of
shares subject to exercise under any related Option shall automatically be
reduced by the number of shares of Common Stock represented by the Option or
portion thereof which are surrendered as a result of the exercise of such Stock
Appreciation Rights.

 



 6 

 

 

(c)       Payment of Incremental Value. Any payment which may become due from
the Company by reason of a Participant's exercise of a Stock Appreciation Right
may be paid to the Participant as determined by the Committee (i) all in cash,
(ii) all in Common Stock, or (iii) in any combination of cash and Common Stock.
In the event that all or a portion of the payment is made in Common Stock, the
number of shares of Common Stock delivered in satisfaction of such payment shall
be determined by dividing the amount of such payment or portion thereof by the
Fair Market Value on the Exercise Date. No fractional share of Common Stock
shall be issued to make any payment in respect of Stock Appreciation Rights; if
any fractional share would be issuable, the combination of cash and Common Stock
payable to the Participant shall be adjusted as directed by the Committee to
avoid the issuance of any fractional share.

 

6.03.       Terms of Stock Options and Stock Appreciation Rights.

 

(a)       Conditions on Exercise. An Award Agreement with respect to Options or
Stock Appreciation Rights may contain such waiting periods, exercise dates and
restrictions on exercise (including, but not limited to, periodic installments)
as may be determined by the Committee at the time of grant. In the event the
Committee grants an Option or Stock Appreciation Right that would be subject to
Section 409A of the Code, the Committee may include such additional terms,
conditions and restrictions on the exercise of such Option or Stock Appreciation
Right as the Committee deems necessary or advisable in order to comply with the
requirements of Section 409A of the Code.

 

(b)       Duration of Options and Stock Appreciation Rights. Options and Stock
Appreciation Rights shall terminate upon the first to occur of the following
events:

 

(i)        Expiration of the Option or Stock Appreciation Right as provided in
the Award Agreement; or

 

(ii)       Termination of the Award in the event of a Participant's disability,
retirement, death or other Termination of Service as provided in the Award
Agreement; or

 

(iii)       In the case of an Incentive Stock Option, ten years from the Date of
Grant (five years in certain cases, as described in Section 6.01(d)); or

 

(iv)       Solely in the case of a Stock Appreciation Right granted in tandem
with an Option, upon the expiration of the related Option.

 

(c)       Acceleration or Extension of Exercise Time. The Committee, in its sole
discretion, shall have the right (but shall not be obligated), exercisable on or
at any time after the Date of Grant, to permit the exercise of an Option or
Stock Appreciation Right (i) prior to the time such Option or Stock Appreciation
Right would become exercisable under the terms of the Award Agreement, (ii)
after the termination of the Option or Stock Appreciation Right under the terms
of the Award Agreement, or (iii) after the expiration of the Option or Stock
Appreciation Right.

 

6.04.       Exercise Procedures. Each Option and Stock Appreciation Right
granted under the Plan shall be exercised under such procedures and by such
methods as the Board may establish or approve from time to time. The Purchase
Price of shares purchased upon exercise of an Option granted under the Plan
shall be paid in full in cash by the Participant pursuant to the Award
Agreement; provided, however, that the Committee may (but shall not be required
to) permit payment to be made (a) by delivery to the Company of shares of Common
Stock held by the Participant, (b) by a “net exercise” method under which the
Company reduces the number of shares of Common Stock issued upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate Exercise Price, or (c) such other consideration as the Committee deems
appropriate and in compliance with applicable law (including payment under an
arrangement constituting a brokerage transaction as permitted under the
provisions of Regulation T applicable to cashless exercises promulgated by the
Federal Reserve Board, unless prohibited by Section 402 of the Sarbanes-Oxley
Act of 2002). In the event that any Common Stock shall be transferred to the
Company to satisfy all or any part of the Purchase Price, the part of the
Purchase Price deemed to have been satisfied by such transfer of Common Stock
shall be equal to the product derived by multiplying the Fair Market Value as of
the date of exercise times the number of shares of Common Stock transferred to
the Company. The Participant may not transfer to the Company in satisfaction of
the Purchase Price any fractional share of Common Stock. Any part of the
Purchase Price paid in cash upon the exercise of any Option shall be added to
the general funds of the Company and may be used for any proper corporate
purpose. Unless the Committee shall otherwise determine, any Common Stock
transferred to the Company as payment of all or part of the Purchase Price upon
the exercise of any Option shall be held as treasury shares.

 



 7 

 

 

6.05.       Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, no accelerated
vesting of any Options or Stock Appreciation Rights outstanding on the date of
such Change in Control shall occur.

 

6.06.       Early Exercise. An Option may, but need not, include a provision by
which the Participant may elect to exercise the Option in whole or in part prior
to the date the Option is fully vested. The provision may be included in the
Award Agreement at the time of grant of the Option or may be added to the Award
Agreement by amendment at a later time. In the event of an early exercise of an
Option, any shares of Common Stock received shall be subject to a special
repurchase right in favor of the Company with terms established by the Board.
The Board shall determine the time and/or the event that causes the repurchase
right to terminate and fully vest the Common Stock in the Participant.
Alternatively, in the sole discretion of the Board, one or more Participants may
be granted stock purchase rights allowing them to purchase shares of Common
Stock outright, subject to conditions and restrictions as the Board may
determine.

 

ARTICLE VII

 

RESTRICTED SHARES AND RESTRICTED STOCK UNITS

 

7.01.       Award of Restricted Shares and Restricted Stock Units. The Committee
may grant to any Participant an Award of Restricted Shares consisting of a
specified number of shares of Common Stock issued to the Participant subject to
such terms, conditions and forfeiture and transfer restrictions, whether based
on performance standards, periods of service, retention by the Participant of
ownership of specified shares of Common Stock or other criteria, as the
Committee shall establish. The Committee may also grant Restricted Stock Units
representing the right to receive shares of Common Stock in the future subject
to such terms, conditions and restrictions, whether based on performance
standards, periods of service, retention by the Participant of ownership of
specified shares of Common Stock or other criteria, as the Committee shall
establish. With respect to performance-based Awards of Restricted Shares or
Restricted Stock Units intended to qualify as "performance-based" compensation
for purposes of Section 162(m) of the Code, performance targets will consist of
specified levels of one or more of the Performance Goals. The terms of any
Restricted Share and Restricted Stock Unit Awards granted under this Plan shall
be set forth in an Award Agreement which shall contain provisions determined by
the Committee and not inconsistent with this Plan.

 

7.02.       Restricted Shares.

 

(a)       Issuance of Restricted Shares. As soon as practicable after the Date
of Grant of a Restricted Share Award by the Committee, the Company shall cause
to be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the Restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All Common Stock covered by Awards under this Article VII shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant. Until the lapse or release of
all restrictions applicable to an Award of Restricted Shares, the share
certificates representing such Restricted Shares may be held in custody by the
Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant. Upon the lapse or release of all restrictions with respect to an
Award as described in Section 7.02(d), one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares
as provided in Section 7.02(d), free of any restrictions set forth in the Plan
and the Award Agreement shall be delivered to the Participant.

 



 8 

 

 

(b)       Stockholder Rights. Beginning on the Date of Grant of the Restricted
Share Award and subject to execution of the Award Agreement as provided in
Section 7.02(a), the Participant shall become a stockholder of the Company with
respect to all shares subject to the Award Agreement and shall have all of the
rights of a stockholder, including, but not limited to, the right to vote such
shares and the right to receive dividends; provided, however, that any Common
Stock distributed as a dividend or otherwise with respect to any Restricted
Shares as to which the restrictions have not yet lapsed, shall be subject to the
same restrictions as such Restricted Shares and held or restricted as provided
in Section 7.02(a).

 

(c)       Restriction on Transferability. None of the Restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code, except to
the extent that Section 16 of the Exchange Act limits a Participant's right to
make such transfers), pledged or sold prior to lapse of the restrictions
applicable thereto.

 

(d)       Delivery of Shares Upon Vesting. Upon expiration or earlier
termination of the forfeiture period without a forfeiture and the satisfaction
of or release from any other conditions prescribed by the Committee, or at such
earlier time as provided under the provisions of Section 7.04, the restrictions
applicable to the Restricted Shares shall lapse. As promptly as administratively
feasible thereafter, subject to the requirements of Section 11.05, the Company
shall deliver to the Participant or, in case of the Participant's death, to the
Participant's Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.

 

(e)       Forfeiture of Restricted Shares. Subject to Sections 7.02(f) and 7.04,
all Restricted Shares shall be forfeited and returned to the Company and all
rights of the Participant with respect to such Restricted Shares shall terminate
unless the Participant continues in the service of the Company or an Affiliate
as an employee until the expiration of the forfeiture period for such Restricted
Shares and satisfies any and all other conditions set forth in the Award
Agreement. The Committee shall determine the forfeiture period (which may, but
need not, lapse in installments) and any other terms and conditions applicable
with respect to any Restricted Share Award.

 

(f)       Waiver of Forfeiture Period. Notwithstanding anything contained in
this Article VII to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of the Restricted Shares) as the Committee
shall deem appropriate.

 

7.03.       Restricted Stock Units.

 

(a)       Settlement of Restricted Stock Units. Payments shall be made to
Participants with respect to their Restricted Stock Units as soon as practicable
after the Committee has determined that the terms and conditions applicable to
such Award have been satisfied or at a later date if distribution has been
deferred. Payments to Participants with respect to Restricted Stock Units shall
be made in the form of Common Stock, or cash or a combination of both, as the
Committee may determine. The amount of any cash to be paid in lieu of Common
Stock shall be determined on the basis of the Fair Market Value of the Common
Stock on the date any such payment is processed. As to shares of Common Stock
which constitute all or any part of such payment, the Committee may impose such
restrictions concerning their transferability and/or their forfeiture as may be
provided in the applicable Award Agreement or as the Committee may otherwise
determine, provided such determination is made on or before the date
certificates for such shares are first delivered to the applicable Participant.

 

(b)       Shareholder Rights. Until the lapse or release of all restrictions
applicable to an Award of Restricted Stock Units, no shares of Common Stock
shall be issued in respect of such Awards and no Participant shall have any
rights as a shareholder of the Company with respect to the shares of Common
Stock covered by such Award of Restricted Stock Units.

 



 9 

 

 

(c)       Waiver of Forfeiture Period. Notwithstanding anything contained in
this Section 7.03 to the contrary, the Committee may, in its sole discretion,
waive the forfeiture period and any other conditions set forth in any Award
Agreement under appropriate circumstances (including the death, disability or
retirement of the Participant or a material change in circumstances arising
after the date of an Award) and subject to such terms and conditions (including
forfeiture of a proportionate number of shares issuable upon settlement of the
Restricted Stock Units constituting an Award) as the Committee shall deem
appropriate.

 

(d)       Deferral of Payment. If approved by the Committee and set forth in the
applicable Award Agreement, a Participant may elect to defer the amount payable
with respect to the Participant’s Restricted Stock Units in accordance with such
terms as may be established by the Committee, subject to the requirements of
Section 409A of the Code.

 

7.04.       Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, no acceleration of the termination of any of the
restrictions applicable to Restricted Shares and Restricted Stock Unit Awards
shall occur in the event of a Change in Control.

 

ARTICLE VIII

 

PERFORMANCE AWARDS

 

8.01.       Performance Awards.

 

(a)       Award Periods and Calculations of Potential Incentive Amounts. The
Committee may grant Performance Awards to Participants. A Performance Award
shall consist of the right to receive a payment (measured by the Fair Market
Value of a specified number of shares of Common Stock, increases in such Fair
Market Value during the Award Period and/or a fixed cash amount) contingent upon
the extent to which certain predetermined performance targets have been met
during an Award Period. The Award Period shall be two or more fiscal or calendar
years as determined by the Committee. The Committee, in its discretion and under
such terms as it deems appropriate, may permit newly eligible Participants, such
as those who are promoted or newly hired, to receive Performance Awards after an
Award Period has commenced.

 

(b)       Performance Targets. Subject to Section 11.18, the performance targets
applicable to a Performance Award may include such goals related to the
performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion. In the case of Performance
Awards to "covered employees" (as defined in Section 162(m) of the Code), the
targets will be limited to specified levels of one or more of the Performance
Goals. The performance targets established by the Committee may vary for
different Award Periods and need not be the same for each Participant receiving
a Performance Award in an Award Period.

 

(c)       Earning Performance Awards. The Committee, at or as soon as
practicable after the Date of Grant, shall prescribe a formula to determine the
percentage of the Performance Award to be earned based upon the degree of
attainment of the applicable performance targets.

 

(d)       Payment of Earned Performance Awards. Subject to the requirements of
Section 11.05, payments of earned Performance Awards shall be made in cash or
Common Stock, or a combination of cash and Common Stock, in the discretion of
the Committee. The Committee, in its sole discretion, may define, and set forth
in the applicable Award Agreement, such terms and conditions with respect to the
payment of earned Performance Awards as it may deem desirable.

 

8.02.       Termination of Service. In the event of a Participant’s Termination
of Service during an Award Period, the Participant’s Performance Awards shall be
forfeited except as may otherwise be provided in the applicable Award Agreement.

 



 10 

 

 

8.03.       Change in Control. Unless otherwise provided by the Committee in the
applicable Award Agreement, in the event of a Change in Control, no accelerated
vesting of any Performance Awards outstanding on the date of such Change in
Control shall occur.

 

ARTICLE IX

 

OTHER STOCK-BASED AWARDS

 

9.01.       Grant of Other Stock-Based Awards. Other stock-based awards,
consisting of stock purchase rights (with or without loans to Participants by
the Company containing such terms as the Committee shall determine), Awards of
Common Stock, or Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, may be granted either alone or in addition to or in
conjunction with other Awards under the Plan. Subject to the provisions of the
Plan, the Committee shall have sole and complete authority to determine the
persons to whom and the time or times at which such Awards shall be made, the
number of shares of Common Stock to be granted pursuant to such Awards, and all
other conditions of the Awards. Any such Award shall be confirmed by an Award
Agreement executed by the Committee and the Participant, which Award Agreement
shall contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.

 

9.02.       Terms of Other Stock-Based Awards. In addition to the terms and
conditions specified in the Award Agreement, Awards made pursuant to this
Article IX shall be subject to the following:

 

(a)       Any Common Stock subject to Awards made under this Article IX may not
be sold, assigned, transferred, pledged or otherwise encumbered prior to the
date on which the shares are issued, or, if later, the date on which any
applicable restriction, performance or deferral period lapses; and

 

(b)       If specified by the Committee in the Award Agreement, the recipient of
an Award under this Article IX shall be entitled to receive, currently or on a
deferred basis, interest or dividends or dividend equivalents with respect to
the Common Stock or other securities covered by the Award; and

 

(c)       The Award Agreement with respect to any Award shall contain provisions
dealing with the disposition of such Award in the event of a Termination of
Service prior to the exercise, payment or other settlement of such Award,
whether such termination occurs because of retirement, disability, death or
other reason, with such provisions to take account of the specific nature and
purpose of the Award.

 

ARTICLE X

 

SHORT-TERM CASH INCENTIVE AWARDS

 

10.01.       Eligibility. Executive officers of the Company who are from time to
time determined by the Committee to be "covered employees" for purposes of
Section 162(m) of the Code will be eligible to receive short-term cash incentive
awards under this Article X.

 

10.02.       Awards.

 

(a)       Performance Targets. The Committee shall establish objective
performance targets based on specified levels of one or more of the Performance
Goals. Such performance targets shall be established by the Committee on a
timely basis to ensure that the targets are considered "preestablished" for
purposes of Section 162(m) of the Code.

 

(b)       Amounts of Awards. In conjunction with the establishment of
performance targets for a fiscal year or such other short-term performance
period established by the Committee, the Committee shall adopt an objective
formula (on the basis of percentages of Participants' salaries, shares in a
bonus pool or otherwise) for computing the respective amounts payable under the
Plan to Participants if and to the extent that the performance targets are
attained. Such formula shall comply with the requirements applicable to
performance-based compensation plans under Section 162(m) of the Code and, to
the extent based on percentages of a bonus pool, such percentages shall not
exceed 100% in the aggregate.

 



 11 

 

 

(c)       Payment of Awards. Awards will be payable to Participants in cash each
year upon prior written certification by the Committee of attainment of the
specified performance targets for the preceding fiscal year or other applicable
performance period.

 

(d)       Negative Discretion. Notwithstanding the attainment by the Company of
the specified performance targets, the Committee shall have the discretion,
which need not be exercised uniformly among the Participants, to reduce or
eliminate the award that would be otherwise paid.

 

(e)       Guidelines. The Committee may adopt from time to time written policies
for its implementation of this Article X. Such guidelines shall reflect the
intention of the Company that all payments hereunder qualify as
performance-based compensation under Section 162(m) of the Code.

 

(f)       Non-Exclusive Arrangement. The adoption and operation of this Article
X shall not preclude the Board or the Committee from approving other short-term
incentive compensation arrangements for the benefit of individuals who are
Participants hereunder as the Board or Committee, as the case may be, deems
appropriate and in the best interest of the Company.

 

ARTICLE XI

 

TERMS APPLICABLE GENERALLY TO AWARDS

GRANTED UNDER THE PLAN

 

11.01.       Plan Provisions Control Award Terms. Except as provided in Section
11.16, the terms of the Plan shall govern all Awards granted under the Plan, and
in no event shall the Committee have the power to grant any Award under the Plan
which is contrary to any of the provisions of the Plan. In the event any
provision of any Award granted under the Plan shall conflict with any term in
the Plan as constituted on the Date of Grant of such Award, the term in the Plan
as constituted on the Date of Grant of such Award shall control. Except as
provided in Section 11.03 and Section 11.07, the terms of any Award granted
under the Plan may not be changed after the Date of Grant of such Award so as to
materially decrease the value of the Award without the express written approval
of the holder.

 

11.02.       Award Agreement. No person shall have any rights under any Award
granted under the Plan unless and until the Company and the Participant to whom
such Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award.

 

11.03.       Modification of Award After Grant. No Award granted under the Plan
to a Participant may be modified (unless such modification does not materially
decrease the value of the Award) after the Date of Grant except by express
written agreement between the Company and the Participant, provided that any
such change (i) shall not be inconsistent with the terms of the Plan, and (ii)
shall be approved by the Committee.

 

11.04.       Limitation on Transfer. Except as provided in Section 7.01(c) in
the case of Restricted Shares, a Participant's rights and interest under the
Plan may not be assigned or transferred other than by will or the laws of
descent and distribution, and during the lifetime of a Participant, only the
Participant personally (or the Participant's personal representative) may
exercise rights under the Plan. The Participant's Beneficiary may exercise the
Participant's rights to the extent they are exercisable under the Plan following
the death of the Participant. Notwithstanding the foregoing, to the extent
permitted under Section 16(b) of the Exchange Act with respect to Participants
subject to such Section, the Committee may grant Non-Qualified Stock Options
that are transferable, without payment of consideration, to immediate family
members of the Participant or to trusts or partnerships for such family members,
and the Committee may also amend outstanding Non-Qualified Stock Options to
provide for such transferability.

 



 12 

 

 

11.05.       Taxes. The Company shall be entitled, if the Committee deems it
necessary or desirable, to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company with respect to any amount payable and/or
shares issuable under such Participant's Award, or with respect to any income
recognized upon a disqualifying disposition of shares received pursuant to the
exercise of an Incentive Stock Option, and the Company may defer payment or
issuance of the cash or shares upon exercise or vesting of an Award unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
and shall be payable by the Participant at such time as the Committee determines
in accordance with the following rules:

 

(a)       The Participant shall have the right to elect to meet his or her
withholding requirement (i) by having withheld from such Award at the
appropriate time that number of shares of Common Stock, rounded down to the
nearest whole share, whose Fair Market Value is equal to the amount of
withholding taxes due, (ii) by direct payment to the Company in cash of the
amount of any taxes required to be withheld with respect to such Award, or (iii)
by a combination of shares and cash.

 

(b)       In the case of Participants who are subject to Section 16 of the
Exchange Act, the Committee may impose such limitations and restrictions as it
deems necessary or appropriate with respect to the delivery or withholding of
shares of Common Stock to meet tax withholding obligations.

 

11.06.       Surrender of Awards; Authorization of Repricing. Any Award granted
under the Plan may be surrendered to the Company for cancellation on such terms
as the Committee and the holder approve. Without requiring shareholder approval,
the Committee may substitute a new Award under this Plan in connection with the
surrender by the Participant of an equity compensation award previously granted
under this Plan or any other plan sponsored by the Company, including the
substitution or grant of (i) an Option or Stock Appreciation Right with a lower
exercise price than the Option or Stock Appreciation Right being surrendered,
(ii) a different type of Award upon the surrender or cancellation of an Option
or Stock Appreciation Right with an exercise price above the Fair Market Value
of the underlying Common Stock on the date of such substitution or grant, or
(iii) any other Award constituting a repricing of an Option or Stock
Appreciation Right.

 

11.07.       Adjustments to Reflect Capital Changes.

 

(a)       Recapitalization. In the event of any corporate event or transaction
(including, but not limited to, a change in the Common Stock or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, partial or complete liquidation, stock dividend,
stock split, reverse stock split, split up, spin-off or other distribution of
stock or property of the Company, a combination or exchange of Common Stock,
dividend in kind or other like change in capital structure, number of
outstanding shares of Common Stock, distribution (other than normal cash
dividends) to shareholders of the Company or any similar corporate event or
transaction, the Committee, in order to prevent dilution or enlargement of
Participants’ rights under this Plan, shall make equitable and appropriate
adjustments and substitutions, as applicable, to or of the number and kind of
shares subject to outstanding Awards, the Purchase Price or Exercise Price for
such shares, the number and kind of shares available for future issuance under
the Plan and the maximum number of shares in respect of which Awards can be made
to any Participant in any calendar year and other determinations applicable to
outstanding Awards. The Committee shall have the power and sole discretion to
determine the amount of the adjustment to be made in each case.

 

(b)       Merger. In the event that the Company is a party to a Merger,
outstanding Awards shall be subject to the agreement of merger or
reorganization. Such agreement may provide, without limitation, for the
continuation of outstanding Awards by the Company (if the Company is a surviving
corporation), for their assumption by the surviving corporation or its parent or
subsidiary, for the substitution by the surviving corporation or its parent or
subsidiary of its own awards for such Awards, for accelerated vesting and
accelerated expiration or for settlement in cash or cash equivalents.

 

(c)       Options to Purchase Shares or Stock of Acquired Companies. After any
Merger in which the Company or an Affiliate shall be a surviving corporation,
the Committee may grant substituted options under the provisions of the Plan,
pursuant to Section 424 of the Code, replacing old options granted under a plan
of another party to the Merger whose shares or stock subject to the old options
may no longer be issued following the Merger. The foregoing adjustments and
manner of application of the foregoing provisions shall be determined by the
Committee in its sole discretion. Any such adjustments may provide for the
elimination of any fractional shares which might otherwise become subject to any
Options.

 



 13 

 

 

11.08.       No Right to Continued Service. No person shall have any claim of
right to be granted an Award under this Plan. Neither the Plan nor any action
taken hereunder shall be construed as giving any Participant any right to be
retained in the service of the Company or any of its Subsidiaries.

 

11.09.       Awards Not Includable for Benefit Purposes. Payments received by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan applicable to the Participant which is maintained by the Company or any of
its Subsidiaries, except as may be provided under the terms of such plans or
determined by the Board.

 

11.10.       Governing Law. All determinations made and actions taken pursuant
to the Plan shall be governed by the laws of Nevada and construed in accordance
therewith.

 

11.11.       No Strict Construction. No rule of strict construction shall be
implied against the Company, the Committee or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Committee.

 

11.12.       Compliance with Rule 16b-3. It is intended that, unless the
Committee determines otherwise, Awards under the Plan be eligible for exemption
under Rule 16b-3. The Board is authorized to amend the Plan and to make any such
modifications to Award Agreements to comply with Rule 16b-3, as it may be
amended from time to time, and to make any other such amendments or
modifications as it deems necessary or appropriate to better accomplish the
purposes of the Plan in light of any amendments made to Rule 16b-3.

 

11.13.       Captions. The captions (i.e., all Section headings) used in the
Plan are for convenience only, do not constitute a part of the Plan, and shall
not be deemed to limit, characterize or affect in any way any provisions of the
Plan, and all provisions of the Plan shall be construed as if no captions have
been used in the Plan.

 

11.14.       Severability. Whenever possible, each provision in the Plan and
every Award at any time granted under the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan or any Award at any time granted under the Plan shall be held to be
prohibited by or invalid under applicable law, then (i) such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law, and (ii) all other provisions of
the Plan and every other Award at any time granted under the Plan shall remain
in full force and effect.

 

11.15.       Amendment and Termination.

 

(a)       Amendment. The Board shall have complete power and authority to amend
the Plan at any time; provided, however, that the Board shall not, without the
requisite affirmative approval of stockholders of the Company, make any
amendment which requires stockholder approval under the Code or under any other
applicable law or rule of any stock exchange which lists Common Stock or Company
Voting Securities. No termination or amendment of the Plan may, without the
consent of the Participant to whom any Award shall theretofore have been granted
under the Plan, adversely affect the right of such individual under such Award.

 

(b)       Termination. The Board shall have the right and the power to terminate
the Plan at any time. No Award shall be granted under the Plan after the
termination of the Plan, but the termination of the Plan shall not have any
other effect and any Award outstanding at the time of the termination of the
Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Award to the same extent such Award would have been
exercisable had the Plan not terminated.

 

11.16.       Foreign Qualified Awards. Awards under the Plan may be granted to
such employees of the Company and its Subsidiaries who are residing in foreign
jurisdictions as the Committee in its sole discretion may determine from time to
time. The Committee may adopt such supplements to the Plan as may be necessary
or appropriate to comply with the applicable laws of such foreign jurisdictions
and to afford Participants favorable treatment under such laws; provided,
however, that no Award shall be granted under any such supplement with terms or
conditions inconsistent with the provisions set forth in the Plan.

 



 14 

 

 

11.17.       Dividend Equivalents. For any Award granted under the Plan, the
Committee shall have the discretion, upon the Date of Grant or thereafter, to
establish a Dividend Equivalent Account with respect to the Award, and the
applicable Award Agreement or an amendment thereto shall confirm such
establishment. If a Dividend Equivalent Account is established, the following
terms shall apply:

 

(a)       Terms and Conditions. Dividend Equivalent Accounts shall be subject to
such terms and conditions as the Committee shall determine and as shall be set
forth in the applicable Award Agreement. Such terms and conditions may include,
without limitation, for the Participant’s Account to be credited as of the
record date of each cash dividend on the Common Stock with an amount equal to
the cash dividends which would be paid with respect to the number of shares of
Common Stock then covered by the related Award if such shares of Common Stock
had been owned of record by the Participant on such record date.

 

(b)       Unfunded Obligation. Dividend Equivalent Accounts shall be established
and maintained only on the books and records of the Company and no assets or
funds of the Company shall be set aside, placed in trust, removed from the
claims of the Company's general creditors or otherwise made available until such
amounts are actually payable as provided hereunder.

 

11.18.       Adjustment of Performance Goals and Targets. Notwithstanding any
provision of the Plan to the contrary, the Committee shall have the authority to
adjust any Performance Goal, performance target or other performance-based
criteria established with respect to any Award under the Plan if circumstances
occur (including, but not limited to, unusual or nonrecurring events, changes in
tax laws or accounting principles or practices or changed business or economic
conditions) that cause any such Performance Goal, performance target or
performance-based criteria to be inappropriate in the judgment of the Committee;
provided, that with respect to any Award that is intended to qualify for the
"performance-based compensation" exception under Section 162(m) of the Code and
the regulations thereunder, any adjustment by the Committee shall be consistent
with the requirements of Section 162(m) and the regulations thereunder.

 

11.19.       Legality of Issuance. Notwithstanding any provision of this Plan or
any applicable Award Agreement to the contrary, the Committee shall have the
sole discretion to impose such conditions, restrictions and limitations
(including suspending exercises of Options or Stock Appreciation Rights and the
tolling of any applicable exercise period during such suspension) on the
issuance of Common Stock with respect to any Award unless and until the
Committee determines that such issuance complies with (i) any applicable
registration requirements under the Securities Act of 1933 or the Committee has
determined that an exemption therefrom is available, (ii) any applicable listing
requirement of any stock exchange on which the Common Stock is listed, (iii) any
applicable Company policy or administrative rules, and (iv) any other applicable
provision of state, federal or foreign law, including foreign securities laws
where applicable.

 

11.20.       Restrictions on Transfer. Regardless of whether the offering and
sale of Common Stock under the Plan have been registered under the Securities
Act of 1933 or have been registered or qualified under the securities laws of
any state, the Company may impose restrictions upon the sale, pledge or other
transfer of such Common Stock (including the placement of appropriate legends on
stock certificates) if, in the judgment of the Company and its counsel, such
restrictions are necessary or desirable to achieve compliance with the
provisions of the Securities Act of 1933, the securities laws of any state, the
United States or any other applicable foreign law.

 

11.21.       Further Assurances. As a condition to receipt of any Award under
the Plan, a Participant shall agree, upon demand of the Company, to do all acts
and execute, deliver and perform all additional documents, instruments and
agreements which may be reasonably required by the Company, to implement the
provisions and purposes of the Plan.

 



 15 

 



 

Exhibit A

 

NOTICE OF GRANT OF [INCENTIVE/NON-QUALIFIED] STOCK OPTION AWARD

 

STARLIGHT SUPPLY CHAIN MANAGEMENT COMPANY

2016 OMNIBUS INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, Starlight Supply Chain Management Company
(the “Company”) hereby grants, pursuant to the provisions of the Company’s 2016
OMNIBUS INCENTIVE PLAN (the “Plan”), to the Participant designated in this
Notice of Grant of [Incentive/Non-Qualified] Stock Option Award (the “Notice”)
an option to purchase the number of shares of the Common Stock of the Company
set forth in the Notice (the “Shares”), subject to certain restrictions as
outlined below in this Notice and the additional provisions set forth in the
attached Terms and Conditions of Stock Option Award (collectively, the
“Agreement”). Also enclosed is a copy of the information statement describing
important provisions of the Plan.

 

Optionee: [__________]

 

Date of Grant:               ____________ Type of
Option:  [Incentive/Non-Qualified] Stock Option Exercise Price per
Share:           $____ Expiration Date:                ____________ Total Number
of
Shares Granted:                      _______ Total Exercise
Price:                              $______ Vesting Schedule:    [1/4 vesting on
each of the first, second, third and fourth anniversaries of the date of the
grant]

Exercise After Termination of Service:

 

Termination of Service for any reason: any non-vested portion of the Option
expires immediately;

 

Termination of Service due to death or Disability: vested portion of the Option
is exercisable by the Optionee (or, in the event of the Optionee’s death, the
Optionee’s Beneficiary) for one year after the Optionee’s Termination;

 

Termination of Service for any reason other than death or Disability: vested
portion of the Option is exercisable for a period of ninety days following the
Optionee’s Termination.

 

In no event may this Option be exercised after the Expiration Date as provided
above.

 

By signing below, the Optionee agrees that this [Incentive/Non-Qualified] Stock
Option Award is granted under and governed by the terms and conditions of the
Company’s 2016 OMNIBUS INCENTIVE PLAN and the attached Terms and Conditions.

 

Participant   Starlight Supply Chain Management Company             By:      
Title:   Date:     Date:  

 



 16 

 



 

TERMS AND CONDITIONS OF STOCK OPTION AWARD

 

1.            Grant of Option. The Option granted to the Optionee and described
in the Notice of Grant is subject to the terms and conditions of the Plan, which
is incorporated by reference in its entirety into these Terms and Conditions of
Stock Option Award.

 

The Board of Directors of the Company has authorized and approved the 2016
Omnibus Incentive Plan (the “Plan”), which has been approved by the stockholders
of the Company. The Committee has approved an award to the Optionee of a number
of shares of the Company’s Common Stock, conditioned upon the Participant’s
acceptance of the provisions set forth in the Notice and these Terms and
Conditions within 60 days after the Notice and these Terms and Conditions are
presented to the Optionee for review. For purposes of the Notice and these Terms
and Conditions, any reference to the Company shall include a reference to any
Affiliate.

 

If designated in the Notice as an Incentive Stock Option (“ISO”), this Option is
intended to qualify as an Incentive Stock Option as defined in Section 422 of
the Code. Nevertheless, to the extent that the Option fails to meet the
requirements of an ISO under Section 422 of the Code, this Option shall be
treated as a Non-Qualified Stock Option (“NSO”).

 

The Company intends that this Option not be considered to provide for the
deferral of compensation under Section 409A of the Code and that this Agreement
shall be so administered and construed. Further, the Company may modify the Plan
and this Award to the extent necessary to fulfill this intent.

 

2.            Exercise of Option.

 

(a)       Right to Exercise. This Option shall be exercisable, in whole or in
part, during its term in accordance with the Vesting Schedule set out in the
Notice of Grant and with the applicable provisions of the Plan and this Option
Agreement. No Shares shall be issued pursuant to the exercise of an Option
unless the issuance and exercise comply with applicable laws. Assuming such
compliance, for income tax purposes the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares. The Committee may, in its discretion, (i) accelerate vesting of the
Option, or (ii) extend the applicable exercise period to the extent permitted
under Section 6.03 of the Plan.

 

(b)       Method of Exercise. The Optionee may exercise the Option by delivering
an exercise notice in a form approved by the Company (the “Exercise Notice”)
which shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised and such other representations
and agreements as may be required by the Company. The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Shares
exercised. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Exercise Notice accompanied by the aggregate
Exercise Price.

 

(c)       Acceleration of Vesting on Change in Control. Unless otherwise
specified in the Notice of Grant, in the event of a Change in Control, no
accelerated vesting of any Options outstanding on the date of such Change in
Control shall occur.

 

3.            Method of Payment. If the Optionee elects to exercise the Option
by submitting an Exercise Notice under Section 2(b) of this Agreement, the
aggregate Exercise Price (as well as any applicable withholding or other taxes)
shall be paid by cash or check; provided, however, that the Committee may
consent, in its discretion, to payment in any of the following forms, or a
combination of them:

 

(a)            cash or check;

 

(b)            a “net exercise” (as described in the Plan) or such other
consideration received by the Company under a cashless exercise program approved
by the Company in connection with the Plan;

 



 17 

 

 

(c)            surrender of other Shares owned by the Optionee which have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares and any applicable withholding; or

 

(d)            any other consideration that the Committee deems appropriate and
in compliance with applicable law.

 

4.            Restrictions on Exercise. This Option may not be exercised until
such time as the Plan has been approved by the stockholders of the Company, or
if the issuance of the Shares upon exercise or the method of payment of
consideration for those shares would constitute a violation of any applicable
law or regulation.

 

5.            Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of the Optionee only by the Optionee
[IF THE OPTION IS A NSO, THE FOLLOWING LANGUAGE MAY BE INCLUDED PERMITTING
LIMITED TRANSFER OF THE OPTION] [; provided, however, that the Optionee may
transfer the Options (i) pursuant to a qualified domestic relations order (as
defined by the Code or the rules thereunder) or (ii) to any member of the
Optionee’s Immediate Family or to a trust, limited liability company, family
limited partnership or other equivalent vehicle, established for the exclusive
benefit of one or more members of his Immediate Family by delivering to the
Company a Notice of Assignment in a form acceptable to the Company. No transfer
or assignment of the Option to or on behalf of an Immediate Family member under
this Section 5 shall be effective until the Company has acknowledged such
transfer or assignment in writing. “Immediate Family” means the Optionee’s
parents, spouse, children, siblings and grandchildren. Following transfer, the
Options shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer. In the event an Option is transferred
as contemplated in this Section 5, such Option may not be subsequently
transferred by the transferee except by will or the laws of descent and
distribution.] The terms of the Plan and this Option Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 

6.            Term of Option. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and these Terms and Conditions.

 

7.            Withholding.

 

(a)            The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Optionee with respect to the Option Award.

 

(b)            The Optionee shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Section 11.05 of the
Plan.

 

(c)            Subject to any rules prescribed by the Committee, the Optionee
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
Common Stock whose fair market value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award, or (iii) by a combination of shares and cash.

 

8.            Defined Terms. Capitalized terms used but not defined in the
Notice and these Terms and Conditions shall have the meanings set forth in the
Plan, unless such term is defined in any Employment Agreement between the
Optionee and the Company or an Affiliate. Any terms used in the Notice and these
Terms and Conditions, but defined in the Optionee’s Employment Agreement are
incorporated herein by reference and shall be effective for purposes of the
Notice and these Terms and Conditions without regard to the continued
effectiveness of the Employment Agreement.

 

9.            Optionee Representations. The Optionee hereby represents to the
Company that the Optionee has read and fully understands the provisions of the
Notice, these Terms and Conditions and the Plan and the Optionee’s decision to
participate in the Plan is completely voluntary. Further, the Optionee
acknowledges that the Optionee is relying solely on his or her own advisors with
respect to the tax consequences of this stock option award.

 



 18 

 

 

10.            Regulatory Limitations on Exercises. Notwithstanding the other
provisions of this Agreement, no option exercise or issuance of shares of Common
Stock pursuant to this Agreement shall be effective if (i) the shares reserved
under the Plan are not subject to an effective registration statement at the
time of such exercise or issuance, or otherwise eligible for an exemption from
registration, or (ii) the Company determines in good faith that such exercise or
issuance would violate any applicable securities or other law or regulation.

 

11.            Miscellaneous.

 

(a)           Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under these
Terms and Conditions shall be in writing and shall be either delivered
personally or sent by registered or certified mail, or by private courier,
return receipt requested, postage prepaid to the parties at their respective
addresses set forth herein, or to such other address as either shall have
specified by notice in writing to the other. Notice shall be deemed duly given
hereunder when delivered or mailed as provided herein.

 

(b)           Waiver. The waiver by any party hereto of a breach of any
provision of the Notice or these Terms and Conditions shall not operate or be
construed as a waiver of any other or subsequent breach.

 

(c)           Entire Agreement. These Terms and Conditions, the Notice and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof.

 

(d)           Binding Effect; Successors. These Terms and Conditions shall inure
to the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 

(e)           Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Nevada.

 

(f)            Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

(g)           Conflicts; Amendment. The provisions of the Plan are incorporated
in these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control. The Agreement may be amended at any time
by written agreement of the parties hereto.

 

(h)           No Right to Continued Employment. Nothing in the Notice or these
Terms and Conditions shall confer upon the Optionee any right to continue in the
employ or service of the Company or affect the right of the Company to terminate
the Optionee’s employment or service at any time.

 

(i)            Further Assurances. The Optionee agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Notice and these Terms and Conditions and the
Plan.

 



 19 

 

 

Exhibit B

 

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

 

STARLIGHT SUPPLY CHAIN MANAGEMENT COMPANY

2016 OMNIBUS INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, Starlight Supply Chain Management Company
(the “Company”) hereby grants, pursuant to the provisions of the Company’s 2016
OMNIBUS INCENTIVE PLAN (the “Plan”), to the Participant designated in this
Notice of Grant of Restricted Stock Award (the “Notice”) the number of shares of
the Common Stock of the Company set forth in the Notice, subject to certain
restrictions as outlined below in this Notice and the additional provisions set
forth in the attached Terms and Conditions of Restricted Stock Award (the
“Agreement”). Also enclosed is a copy of the information statement describing
important provisions of the Plan.

 

Participant: [__________]     Grant Date: [__________]

 

# of Shares of Restricted Stock: [________]

 

Purchase Price: Subject to the withholding provisions of Paragraph 5 of the
Terms and Conditions, this Restricted Stock Award does not require the
Participant to pay any purchase price or other cash consideration in connection
with the issuance or delivery of the Restricted Stock.

 

Vesting Schedule: Subject to the provisions contained in Paragraphs 4, 5 and 6
of the Terms and Conditions, this Restricted Stock Award shall vest, and the
applicable restrictions set forth in the Terms and Conditions shall lapse in
accordance with the following schedule, in the event the Participant does not
have a Termination of Service prior to the applicable vesting date:

 

Date of Vesting  Cumulative Amount Vested  [Sample Vesting Schedule]      First
Anniversary of Grant Date   25% Second Anniversary of Grant Date   50% Third
Anniversary of Grant Date   75% Fourth Anniversary of Grant Date   100%]

 

Change in Control: Unless otherwise specified in this Notice of Grant, no
accelerated vesting of any Restricted Shares shall occur in the event of a
Change in Control.

 

Forfeiture: The Participant’s rights in the Restricted Stock Award on which the
restrictions have not lapsed pursuant to the vesting schedule provisions above
shall be forfeited in full in the event of the Participant’s Termination of
Service for any reason.

 

By signing below, the Participant agrees that this Restricted Stock Award is
granted under and governed by the terms and conditions of the Company’s 2016
Omnibus Incentive Plan and the attached Terms and Conditions.

 

Participant   Starlight Supply Chain Management Company             By:      
Title:   Date:     Date:  

 



 20 

 

 

TERMS AND CONDITIONS OF RESTRICTED STOCK AWARD

 

These Terms and Conditions of Restricted Stock Award relates to the Notice of
Grant of Restricted Stock Award (the “Notice”) attached hereto, by and between
Starlight Supply Chain Management Company (the “Company”) and the person
identified in the Notice (the “Participant”).

 

The Board of Directors of the Company has authorized and approved the 2016
OMNIBUS INCENTIVE PLAN (the “Plan”), which has been approved by the stockholders
of the Company. The Committee has approved an award to the Participant of a
number of shares of the Company’s Common Stock, conditioned upon the
Participant’s acceptance of the provisions set forth in the Notice and these
Terms and Conditions within 60 days after the Notice and these Terms and
Conditions are presented to the Participant for review. For purposes of the
Notice and these Terms and Conditions, any reference to the Company shall
include a reference to any Affiliate.

 

1.            Grant of Restricted Stock.

 

(a)            Subject to the terms and conditions of the Plan, as of the Grant
Date, the Company grants to the Participant the number of shares of Common Stock
set forth in the Notice (the “Restricted Shares”), subject to the restrictions
set forth in Paragraph 2 of these Terms and Conditions, the provisions of the
Plan and the other provisions contained in these Terms and Conditions. If and
when the restrictions set forth in Paragraph 2 expire in accordance with these
Terms and Conditions without forfeiture of the Restricted Shares, and upon the
satisfaction of all other applicable conditions as to the Restricted Shares,
such shares shall no longer be considered Restricted Shares for purposes of
these Terms and Conditions.

 

(b)            As soon as practicable after the Grant Date, the Company shall
direct that a stock certificate or certificates representing the applicable
Restricted Shares be registered in the name of and issued to the Participant.
Such certificate or certificates shall be held in the custody of the Company or
its designee until the expiration of the applicable Restricted Period (as
defined in Paragraph 3). On or before the date of execution of the Notice, the
Participant has delivered to the Company one or more stock powers endorsed in
blank relating to the Restricted Shares.

 

(c)            Except as provided in Paragraph 1(d), in the event that a
certificate for the Restricted Shares is delivered to the Participant, such
certificate shall bear the following legend (the “Legend”):

 

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Starlight Supply Chain Management Company 2016 OMNIBUS
INCENTIVE PLAN and a Restricted Stock Award Notice entered into between the
registered owner and Starlight Supply Chain Management Company. Copies of such
Plan and Notice are on file in the executive offices of Starlight Supply Chain
Management Company

 

In addition, the stock certificate or certificates for the Restricted Shares
shall be subject to such stop-transfer orders and other restrictions as the
Company may deem advisable under the rules, regulations and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Common Stock is then listed and any applicable federal or state securities law,
and the Company may cause a legend or legends to be placed on such certificate
or certificates to make appropriate reference to such restrictions.

 

(d)            As soon as administratively practicable following the expiration
of the Restricted Period without a forfeiture of the Restricted Shares, and upon
the satisfaction of all other applicable conditions as to the Restricted Shares,
including, but not limited to, the payment by the Participant of all applicable
withholding taxes, the Company shall deliver or cause to be delivered to the
Participant a certificate or certificates for the applicable Restricted Shares
which shall not bear the Legend.

 



 21 

 

 

2.            Restrictions.

 

(a)            The Participant shall have all rights and privileges of a
stockholder as to the Restricted Shares, including the right to vote and receive
dividends or other distributions with respect to the Restricted Shares, except
that the following restrictions shall apply:

 

(i)            the Participant shall not be entitled to delivery of the
certificate or certificates for the Restricted Shares until the expiration of
the Restricted Period without a forfeiture of the Restricted Shares and upon the
satisfaction of all other applicable conditions;

 

(ii)           none of the Restricted Shares may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the Restricted Period
applicable to such shares, except as provided in Section 7.02(c) of the Plan or
as otherwise permitted by the Committee in its sole discretion or pursuant to
rules adopted by the Committee in accordance with the Plan; and

 

(iii)          all of the Restricted Shares shall be forfeited and returned to
the Company and all rights of the Participant with respect to the Restricted
Shares shall terminate in their entirety on the terms and conditions set forth
in Paragraph 4.

 

(b)            Any attempt to dispose of Restricted Shares or any interest in
the Restricted Shares in a manner contrary to the restrictions set forth in
these Terms and Conditions shall be void and of no effect.

 

3.            Restricted Period and Vesting. The “Restricted Period” is the
period beginning on the Grant Date and ending on the date the Restricted Shares,
or such applicable portion of the Restricted Shares, are deemed vested under the
schedule set forth in the Notice. The Restricted Shares shall be deemed vested
and no longer subject to forfeiture under Paragraph 4 in accordance with the
vesting schedule set forth in the Notice or earlier, if specified in the Notice,
in the event of a Change in Control.

 

4.            Forfeiture.

 

(a)            Subject to Paragraph 6 below, if during the Restricted Period (i)
the Participant incurs a Termination of Service, (ii) there occurs a material
breach of the Notice or these Terms and Conditions by the Participant, or (iii)
the Participant fails to meet the tax withholding obligations described in
Paragraph 5(b), all rights of the Participant to the Restricted Shares that have
not vested in accordance with Paragraph 3 as of the date of such termination
shall terminate immediately and be forfeited in their entirety.

 

(b)            In the event of any forfeiture under this Paragraph 4, the
certificate or certificates representing the forfeited Restricted Shares shall
be canceled to the extent of any Restricted Shares that were forfeited.

 

5.            Withholding.

 

(a)            The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the Restricted Shares.

 

(b)            The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of Section 11.05 of the
Plan.

 

(c)            Subject to any rules prescribed by the Committee, the Participant
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
Common Stock whose fair market value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award, or (iii) by a combination of shares and cash.

 



 22 

 

 

6.            Committee Discretion. Notwithstanding any provision of the Notice
or these Terms and Conditions to the contrary, the Committee shall have
discretion under the Plan to waive any forfeiture of the Restricted Shares as
set forth in Paragraph 4, the Restricted Period and any other conditions set
forth in the Notice or these Terms and Conditions.

 

7.            Defined Terms. Capitalized terms used but not defined in the
Notice and Agreement shall have the meanings set forth in the Plan, unless such
term is defined in any Employment Agreement between the Participant and the
Company or an Affiliate. Any terms used in the Notice and Agreement, but defined
in the Participant’s Employment Agreement are incorporated herein by reference
and shall be effective for purposes of the Notice and these Terms and Conditions
without regard to the continued effectiveness of the Employment Agreement.

 

8.            Nonassignability. The Restricted Shares may not be sold, assigned,
transferred (other than by will or the laws of descent and distribution, or to
an inter vivos trust with respect to which the Participant is treated as the
owner under Sections 671 through 677 of the Code), pledged, hypothecated, or
otherwise encumbered or disposed of until the restrictions on such Shares, as
set forth in the Notice and Agreement, have lapsed or been removed.

 

9.            Participant Representations. The Participant hereby represents to
the Company that the Participant has read and fully understands the provisions
of the Notice, these Terms and Conditions and the Plan and the Participant’s
decision to participate in the Plan is completely voluntary. Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this restricted stock
award.

 

10.            Regulatory Restrictions on the Restricted Shares. Notwithstanding
any other provision of the Plan, the obligation of the Company to issue
Restricted Shares under the Plan shall be subject to all applicable laws, rules
and regulations and such approval by any regulatory body as may be required. The
Company reserves the right to restrict, in whole or in part, the delivery of the
Restricted Shares pursuant to these Terms and Conditions prior to the
satisfaction of all legal requirements relating to the issuance of such shares,
to their registration, qualification or listing or to an exemption from
registration, qualification or listing.

 

11.            Miscellaneous.

 

(a)           Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under these
Terms and Conditions shall be in writing and shall be either delivered
personally or sent by registered or certified mail, or by private courier,
return receipt requested, postage prepaid to the parties at their respective
addresses set forth herein, or to such other address as either shall have
specified by notice in writing to the other. Notice shall be deemed duly given
hereunder when delivered or mailed as provided herein.

 

(b)          Waiver. The waiver by any party hereto of a breach of any provision
of the Notice or these Terms and Conditions shall not operate or be construed as
a waiver of any other or subsequent breach.

 

(c)           Entire Agreement. These Terms and Conditions, the Notice and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof

 

(d)           Binding Effect; Successors. These Terms and Conditions shall inure
to the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 

(e)           Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Nevada.

 



 23 

 

 

(f)            Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

(g)           Conflicts; Amendment. The provisions of the Plan are incorporated
in these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control. The Agreement may be amended at any time
by written agreement of the parties hereto.

 

(h)           No Right to Continued Employment. Nothing in the Notice or these
Terms and Conditions shall confer upon the Participant any right to continue in
the employ or service of the Company or affect the right of the Company to
terminate the Participant’s employment or service at any time.

 

(i)            Further Assurances. The Participant agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Notice and these Terms and Conditions and the
Plan.

 



 24 

 





 

Exhibit C

 

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD

 

STARLIGHT SUPPLY CHAIN MANAGEMENT COMPANY

2016 OMNIBUS INCENTIVE PLAN

 

FOR GOOD AND VALUABLE CONSIDERATION, Starlight Supply Chain Management Company
(the “Company”) hereby grants, pursuant to the provisions of the Company’s 2016
OMNIBUS INCENTIVE PLAN (the “Plan”), to the Participant designated in this
Notice of Grant of Restricted Stock Unit Award (the “Notice”) the number of
shares of the Common Stock of the Company set forth in the Notice, subject to
certain restrictions as outlined below in this Notice and the additional
provisions set forth in the attached Terms and Conditions of Restricted Stock
Unit Award (the “Agreement”). Also enclosed is a copy of the information
statement describing important provisions of the Plan.

 

Participant: [__________]

 

Grant Date: [__________]

 

# of Restricted Stock Units: [________]

 

Purchase Price: Subject to the withholding provisions of Paragraph 5 of the
Terms and Conditions, this Restricted Stock Unit Award does not require the
Participant to pay any purchase price or other cash consideration in connection
with this Award, including the issuance or delivery of Common Stock upon vesting
of the Award.

 

Vesting Schedule: Subject to the provisions contained in Paragraphs 4, 5 and 6
of the Terms and Conditions, this Restricted Stock Unit Award shall vest, and
the applicable restrictions set forth in the Terms and Conditions shall lapse in
accordance with the following schedule, in the event the Participant does not
have a Termination of Service prior to the applicable vesting date:

 

Date of Vesting  Cumulative Amount Vested  [Sample Vesting Schedule]      First
Anniversary of Grant Date   25% Second Anniversary of Grant Date   50% Third
Anniversary of Grant Date   75% Fourth Anniversary of Grant Date   100%]

 

Change in Control: Unless otherwise specified in this Notice, no accelerated
vesting of any Restricted Stock Units shall occur in the event of a Change in
Control of the Company (as defined in and subject to the provisions of the
Plan).

 

Forfeiture: The Participant’s rights in the Restricted Stock Unit Award on which
the restrictions have not lapsed pursuant to the vesting schedule provisions
above shall be forfeited in full in the event of the Participant’s Termination
of Service for any reason.

 

By signing below, the Participant agrees that this Restricted Stock Unit Award
is granted under and governed by the terms and conditions of the Company’s 2016
Omnibus Incentive Plan and the attached Terms and Conditions.

 

Participant   Starlight Supply Chain Management Company           By:        
Title:   Date:     Date:  

 



 25 

 

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

 

These Terms and Conditions of Restricted Stock Unit Award relates to the Notice
of Grant of Restricted Stock Unit Award (the “Notice”) attached hereto, by and
between Starlight Supply Chain Management Company (the “Company”), and the
person identified in the Notice (the “Participant”).

 

The Board of Directors of the Company has authorized and approved the 2016
OMNIBUS INCENTIVE PLAN (the “Plan”), which has been approved by the Company’s
stockholders. The Committee has approved an award to the Participant of a number
of shares of the Company’s Common Stock, conditioned upon the Participant’s
acceptance of the provisions set forth in the Notice and these Terms and
Conditions within 60 days after the Notice and these Terms and Conditions are
presented to the Participant for review. For purposes of the Notice and these
Terms and Conditions, any reference to the Company shall include a reference to
any Affiliate.

 

1.            Grant of Restricted Stock Units.

 

(a)            As of the Grant Date set forth in the Notice of Grant, the
Company grants to the Participant the number of Restricted Stock Units set forth
in the Notice of Grant (the “Units”), which represent shares of the Company’s
Common Stock. The Units are subject to the restrictions set forth in Paragraph 2
of this Agreement, these Terms and Conditions, the provisions of the Plan and
the other provisions contained in these Terms and Conditions.

 

(b)            The Units granted under this Agreement shall be reflected in a
bookkeeping account maintained by the Company during the Restricted Period. If
and when the restrictions set forth in Paragraph 2 expire in accordance with the
terms of this Agreement, and upon the satisfaction of all other applicable
conditions as to the Units, such Units (and any related Dividend Units described
in Paragraph 1(c) below) not forfeited pursuant to Paragraph 4 hereof shall be
settled in cash or shares of Common Stock as provided in Paragraph 1(e) of this
Agreement and otherwise in accordance with the Plan.

 

(c)            With respect to each Unit, whether or not vested, that has not
been forfeited (but only to the extent such award of Units has not been settled
for cash or Common Stock), the Company shall, with respect to any cash dividends
paid on the Common Stock, accrue and credit to the Participant’s bookkeeping
account a number of Units having a Fair Market Value as of the date such
dividend is paid equal to the cash dividends that would have been paid with
respect to such Unit if it were an outstanding share of Common Stock (the
“Dividend Units”). These Dividend Units thereafter shall (i) be treated as Units
for purposes of future dividend accruals pursuant to this Paragraph 1(c), and
(ii) vest in such amounts (rounded to the nearest whole Unit) at the same time
as the Units with respect to which such Dividend Units were received. Any
dividends or distributions on Common Stock paid other than in cash shall accrue
in the Participant’s bookkeeping account and shall vest at the same time as the
Units in respect of which they are made (in each case in the same form, based on
the same record date and at the same time, as such dividend or other
distribution is paid on such Common Stock).

 

(d)            The Company’s obligations under this Agreement (with respect to
both the Units and the Dividend Units, if any) shall be unfunded and unsecured,
and no special or separate fund shall be established and no other segregation of
assets shall be made. The rights of Participant under this Agreement shall be no
greater than those of a general unsecured creditor of the Company. In addition,
the Units shall be subject to such restrictions as the Company may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which Common Stock is then
listed, any Company policy and any applicable federal or state securities law.

 



 26 

 

 

(e)            Except as otherwise provided in this Agreement, settlement of the
Units in accordance with the provisions of this Paragraph 1(e) shall be
delivered as soon as practicable after the end of the Restricted Period, and
upon the satisfaction of all other applicable conditions as to the Units
(including the payment by the Participant of all applicable withholding taxes).
The Units so payable to the Participant shall be paid solely in shares of Common
Stock, solely in cash based on the Fair Market Value of the Common Stock
(determined as of the first business day next following the last day of the
Restricted Period), or in a combination of the two, as determined by the
Committee in its sole discretion.

 

2.            Restrictions.

 

(a)            The Participant shall have no rights as a stockholder of the
Company by virtue of any Unit unless and until such Unit vests and resulting
shares of Common Stock are issued to the Participant:

 

(b)            None of the Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period, except as may
be permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.

 

(c)            Any attempt to dispose of the Units or any interest in the Units
in a manner contrary to the restrictions set forth in this Agreement shall be
void and of no effect.

 

3.            Restricted Period and Vesting. The “Restricted Period” is the
period beginning on the Grant Date and ending on the date the Units, or such
applicable portion of the Units, are deemed vested under the schedule set forth
in the Notice. Subject to the provisions contained in Paragraph 4, 5 and 6, the
Units shall be deemed vested and no longer subject to forfeiture under Paragraph
4 upon expiration of the Restricted Period, and the satisfaction of all other
applicable conditions as to the Units (including the payment by the Participant
of all applicable withholding taxes).

 

4.            Forfeiture.

 

Subject to Paragraph 6 hereof, if during the Restricted Period (i) the
Participant incurs a Termination of Service, (ii) there occurs a material breach
of the Notice or these Terms and Conditions by the Participant, or (iii) the
Participant fails to meet the tax withholding obligations described in Paragraph
5(b) hereof, all rights of the Participant to the Units that have not vested in
accordance with Paragraph 3 as of the date of such termination shall terminate
immediately and be forfeited in their entirety.

 

5.            Withholding.

 

(a)            The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the Units.

 

(b)            The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of the Plan.

 

(c)            Subject to any rules prescribed by the Committee, the Participant
shall have the right to elect to meet any withholding requirement (i) by having
withheld from this Award at the appropriate time that number of whole shares of
Common Stock whose Fair Market Value is equal to the amount of any taxes
required to be withheld with respect to such Award, (ii) by direct payment to
the Company in cash of the amount of any taxes required to be withheld with
respect to such Award, or (iii) by a combination of shares and cash.

 

6.            Committee’s Discretion. Notwithstanding any provision of this
Agreement to the contrary, the Committee shall have discretion under Section
7.02(b) of the Plan to waive any forfeiture of the Units as set forth in
Paragraph 4 hereof, the Restricted Period and any other conditions set forth in
this Agreement.

 



 27 

 

 

7.            Defined Terms. Capitalized terms used but not defined in the
Notice and Agreement shall have the meanings set forth in the Plan, unless such
term is defined in any Employment Agreement between the Participant and the
Company or an Affiliate. Any terms used in the Notice and Agreement, but defined
in the Participant’s Employment Agreement are incorporated herein by reference
and shall be effective for purposes of the Notice and these Terms and Conditions
without regard to the continued effectiveness of the Employment Agreement.

 

8.            Nonassignability. The Units may not be sold, assigned, transferred
(other than by will or the laws of descent and distribution, or to an inter
vivos trust with respect to which the Participant is treated as the owner under
Sections 671 through 677 of the Code), pledged, hypothecated or otherwise
encumbered or disposed of until the restrictions on such Units, as set forth in
the Notice and Agreement, have lapsed or been removed.

 

9.            Participant Representations. The Participant hereby represents to
the Company that the Participant has read and fully understands the provisions
of the Notice, these Terms and Conditions and the Plan and the Participant’s
decision to participate in the Plan is completely voluntary. Further, the
Participant acknowledges that the Participant is relying solely on his or her
own advisors with respect to the tax consequences of this restricted stock
award.

 

10.            Regulatory Restrictions on the Units. Notwithstanding any other
provision of the Plan, the obligation of the Company to issue Common Stock in
connection with this Award under the Plan shall be subject to all applicable
laws, rules and regulations and such approval by any regulatory body as may be
required. The Company reserves the right to restrict, in whole or in part, the
delivery of Common Stock pursuant to these Terms and Conditions prior to the
satisfaction of all legal requirements relating to the issuance of such shares,
to their registration, qualification or listing or to an exemption from
registration, qualification or listing.

 

11.            Miscellaneous.

 

(a)           Notices. All notices, requests, deliveries, payments, demands and
other communications which are required or permitted to be given under these
Terms and Conditions shall be in writing and shall be either delivered
personally or sent by registered or certified mail, or by private courier,
return receipt requested, postage prepaid to the parties at their respective
addresses set forth herein, or to such other address as either shall have
specified by notice in writing to the other. Notice shall be deemed duly given
hereunder when delivered or mailed as provided herein.

 

(b)           Waiver. The waiver by any party hereto of a breach of any
provision of the Notice or these Terms and Conditions shall not operate or be
construed as a waiver of any other or subsequent breach.

 

(c)           Entire Agreement. These Terms and Conditions, the Notice and the
Plan constitute the entire agreement between the parties with respect to the
subject matter hereof.

 

(d)           Binding Effect; Successors. These Terms and Conditions shall inure
to the benefit of and be binding upon the parties hereto and to the extent not
prohibited herein, their respective heirs, successors, assigns and
representatives. Nothing in these Terms and Conditions, express or implied, is
intended to confer on any person other than the parties hereto and as provided
above, their respective heirs, successors, assigns and representatives any
rights, remedies, obligations or liabilities.

 

(e)           Governing Law. The Notice and these Terms and Conditions shall be
governed by and construed in accordance with the laws of the State of Nevada.

 

(f)           Headings. The headings contained herein are for the sole purpose
of convenience of reference, and shall not in any way limit or affect the
meaning or interpretation of any of the terms or provisions of these Terms and
Conditions.

 

(g)           Conflicts; Amendment. The provisions of the Plan are incorporated
in these Terms and Conditions in their entirety. In the event of any conflict
between the provisions of these Terms and Conditions and the Plan, the
provisions of the Plan shall control. The Agreement may be amended at any time
by written agreement of the parties hereto.

 

(h)           No Right to Continued Employment. Nothing in the Notice or these
Terms and Conditions shall confer upon the Participant any right to continue in
the employ or service of the Company or affect the right of the Company to
terminate the Participant’s employment or service at any time.

 

(i)            Further Assurances. The Participant agrees, upon demand of the
Company or the Committee, to do all acts and execute, deliver and perform all
additional documents, instruments and agreements which may be reasonably
required by the Company or the Committee, as the case may be, to implement the
provisions and purposes of the Notice and these Terms and Conditions and the
Plan.

 

 

 

28



 



 

 

